 PROFESSIONAL FACILITIES MANAGEMENT 345Professional Facilities Management, Inc. and Interna-tional Alliance of Theatrical Stage Employees, Moving Picture Technicians, Artists and Allied Crafts of the United States and Canada, Peti-tioner.  Case 12ŒRCŒ8043 September 26, 2000 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN This case involves the issue of whether a petitioner may seek to represent an appropriate unit of the employ-ees of a single ﬁuserﬂ employer without regard to whether the unit employees are jointly employed by an-other employer. Consistent with the analysis in our re-cent opinion in M. B. Sturgis, Inc., 331 NLRB No. 173 (2000), we find that there is no statutory or policy im-pediment to such a unit. On February 7, 1997, the Regional Director for Region 12 issued a Decision and Direction of Election in which she found that the Employer and Easy Staff, Inc., d/b/a Employee Services (ES) were not joint employers of the petitioned-for employees, that ES was not denied ade-quate notice and opportunity to be heard at the hearing, and that a unit of stagehands, excluding maintenance and operations employees, is an appropriate unit. Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Employer filed a timely request for review of the Regional Director™s decision.  The Employer contended that ES is a joint employer, that ES was denied notice and reasonable opportunity to be heard at the hearing, and that the maintenance and operations employees should have been included in the unit. On March 10, 1997, the Board granted the Employer™s request for re-view of the Regional Director™s joint employer and due process findings.1  Neither party filed a brief on review.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully considered the entire record in this proceeding, we find that it is unnecessary to reach the joint employer and due process issues, and we remand this case to the Regional Director.   The Employer manages operations of the Coral Springs City Center for the city of Coral Springs, Flor-ida.  The Center is used for various entertainment and other activities.  The Petitioner sought to represent a unit of stagehands performing work at the Center, naming only the Employer in the petition.  At the hearing, the Employer contended that ES, which supplies all of the Employer™s stagehands, is a joint employer of the stage-hands and that ES™s absence from the hearing was a ﬁflaw in the process.ﬂ2  The Petitioner declined to amend the petition to add ES as an employer, stating that ﬁwe believe [the Employer] is an employer with whom we can bargain collectively, and that's it.ﬂ  The Regional Director found that ES is not a joint employer, that this finding disposed of the due process issues, and that, in any event, ES was provided prior notice and neither ap-peared at, nor formally sought a postponement of, the hearing.  We find it unnecessary to rule on the joint em-ployer and due process findings because the Petitioner seeks to represent employees of a statutory employer in an appropriate unit.                                                                                                                       1 The Board denied the Employer™s request for review of the Re-gional Director™s exclusion of the maintenance and operations employ-ees from the unit. Our holding is guided by our recent decision in M. B. Sturgis, Inc., supra.  In M. B. Sturgis, we held that a unit composed of employees who are jointly employed by a user employer and a supplier employer, and employees who are solely employed by the user employer, is per-missible under the Act without the consent of the em-ployers.3 We clarified Greenhoot, Inc., supra, a case in-volving a petition for a supplier™s employees, to hold that a petitioner may seek to bargain only with a single sup-plier employer on behalf of its employees in an appropri-ate unit, even though the employees may be jointly em-ployed by one or more user employers.  331 NLRB No. 173, slip op. at 11 and 12.  As we explained, the fact that a single supplier™s employees may also be jointly em-ployed does not require a petitioner to name the joint employers or to litigate the existence of a joint employer relationship.  Id., slip op. at 11 fn. 21, citing Chelmsford Food Discounters, 143 NLRB 780, 781 (1963).   Here, the Petitioner seeks to represent a bargaining unit consisting only of the employees of a single user employer.  In these circumstances, as with a petition seeking a unit only of the employees of a single supplier employer, we will not require the naming of all potential  2 The Employer, relying on the Board™s decision in Greenhoot, Inc., 205 NLRB 250 (1973), also contended that since the smallest appropri-ate unit combined the stagehands, who were jointly employed by the Employer and ES, and the maintenance and operations employees, who were solely employed by it, the unit constituted a multiemployer unit which required the consent of both employers. This issue, which was addressed by the Board in Sturgis, is no longer before us in light of the Board™s denial of the Employer™s request for review of the Regional Director™s exclusion of the maintenance and operations employees from the unit. 3 In Sturgis, the Board addressed whether the units in issue there were multiemployer units.  No such issue is presented in this case since the stagehandsŠall the employees in the appropriate unitŠare all supplied by ES.  Thus, the stagehands are all either solely employed by the Employer, as the Regional Director found, or are jointly employed by the Employer and ES, as contended by the Employer. 332 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346joint employers and the litigation of their potential rela-
tionship with the user employer.  For the same reasons 
we cited in 
M. B. Sturgis
, we conclude that the absence 
of one of the alleged joint employers at the bargaining 
table does not destroy the ability of the named employer 
(here, the user) to engage in effective bargaining with 
respect to its employees to the extent it controls their 

terms and conditions of employment. Id., slip op. at 11 
fn. 22.
4  A petitioner may, therefore, seek to bargain with 
and name in its petition only the single user employer.  
In this case, the Petitioner has named only the Em-
ployer in its petition, and has in fact explicitly stated that 
                                                          
 4 Cf. Management Training Corp.
, 317 NLRB 1355, 1358Œ1359 
(1995).  In that case, the Board determined that if an employer meets 
the statutory definition of ﬁemployerﬂ
 under Sec. 2 (2) of the Act, and 
meets the applicable monetary juri
sdiction standards, it would assert 
jurisdiction over that employer despite the commercial relationship 

between the employer and an exem
pt Government entity.  The Board 
rejected a ﬁjoint employerﬂ analysis to decide jurisdiction, finding such 
status to be ﬁirrelevant.ﬂ  317 NL
RB at 1358 fn. 16.  That one party 
could not be compelled to ﬁsit at the bargaining table does not destroy 
the ability of . . . employers to enga
ge in effective bargaining over the terms and conditions of employment w
ithin their control.ﬂ  Id. (citation omitted).  The same logic applies 
here: the absence of the potential 
joint employer does not foreclose certification of a union in an appro-
priate bargaining unit of employees of an employer within the meaning 
of the Act. it did so because ﬁwe believe [the Employer] is an em-
ployer with whom we can barg
ain collectively, and that™s 
it.ﬂ  It has never sought to amend the petition to name ES 
as a joint employer of the petitioned-for employees.  In 
these circumstances, there is no
 need to reach the issue of 
whether ES, an employer which the Petitioner has not 

named in its petition, is a joint employer of the unit em-

ployees.  It follows that the 
issue raised by the Employer 
concerning whether ES was denied notice and a reason-
able opportunity to be heard is also no longer relevant.  
The Employer contends that
 it was denied due process 
because ES was not given reas
onable notice and thus was 
not present at the hearing to
 provide further evidence and 
argument concerning its status as a joint employer of the 

petitioned-for employees.  As we have concluded that the 
status of ES as a joint employ
er is no longer a relevant 
issue in the circumstances of this case, it is unnecessary 

to reach the due process ar
guments raised by the Em-
ployer. 
ORDER The proceeding is remanded to the Regional Director 
for further appropriate action 
consistent with this deci-
sion.   